Citation Nr: 0118833	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  99-12 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
fungal disease involving the right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from May 1966 to March 1970.  
Historically, in a January 1984 rating decision, service 
connection was denied for a fungal disease involving the 
feet.  Appellant was timely notified of that adverse 
decision, but did not file a timely Notice of Disagreement 
therewith.  The January 1984 rating decision represents the 
last final decision of that issue.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the St. 
Petersburg, Florida, Regional Office (RO), which denied 
reopening of a claim of entitlement to service connection for 
a fungal disease involving the right foot and denied service 
connection for a left ankle disability.  A "Travel Board" 
hearing was held before the undersigned Board member in April 
2001.  


FINDINGS OF FACT

1.  A left ankle fracture or other abnormality was not 
clinically or radiographically shown in service or on service 
separation examination.  Any chronic left ankle disability 
was initially medically shown decades after service, after an 
industrial-related injury.  

2.  By a January 1984 rating decision, service connection was 
denied for service connection for a fungal disease involving 
the feet.  Later that month, appellant was sent written 
notice of that adverse rating decision with his procedural 
and appellate rights, but he did not timely express 
disagreement with that rating decision.  

3.  Additional evidence submitted subsequent to said 
unappealed January 1984 rating decision, which in part denied 
service connection for a fungal disease involving the right 
foot, when viewed in the context of all the evidence, does 
not bear directly and substantially upon the specific matter 
under consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  A chronic left ankle disability was not incurred in or 
aggravated by appellant's wartime service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).

2.  Evidence received subsequent to the unappealed January 
1984 rating decision, which in part denied service connection 
for a fungal disease involving the right foot, is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a) (2000); Manio v. Derwinski, 1 Vet. App. 140 (1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Left Ankle Disability

During the pendency of this appeal there was a change in the 
law concerning development of the appellant's claim and the 
VA's duty to assist in that development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.).  The 
Board has reviewed the instant appeal mindful of that new law 
and concludes that there is no reason to remand this claim.  

The RO has obtained appellant's service medical records, 
including a September 1968 radiographic report of the left 
foot and a February 1970 service separation examination 
report, which are probative as to whether any chronic in-
service left ankle disability occurred.  That February 1970 
service separation examination report is particularly 
probative, since it assesses his health status shortly prior 
to service discharge.  Additionally, numerous private and VA 
post-service clinical records have been associated with the 
claims folder, which indicate that appellant sustained an 
industrial-related left ankle injury in 1996.  Certain 
records have also been submitted at a recent "Travel Board" 
hearing (with a waiver of agency of original jurisdiction 
consideration).  During said hearing, appellant testified 
that although he had received relevant treatment by a certain 
private physician, that physician was deceased and any 
relevant records destroyed.  

Additionally, appellant's available clinical records in 
connection with state workers' compensation claims filed by 
him are associated with the claims folder.  A May 1998 
statement from a state workers' compensation administrator 
indicated that appellant had sustained an unspecified left 
leg injury in April 1979.  However, a May 1998 written 
response to an attempt to obtain the actual workers' 
compensation file on said 1971, 1975, 1979, and 1981 workers' 
compensation claims indicated that the file had been 
destroyed.  There is no indication that other relevant 
medical records exist that would indicate that any left ankle 
disability is related to service.  Since a chronic left ankle 
disability was clearly not shown in service or prior to an 
industrial-related injury decades after service, and an ankle 
fracture was not radiographically shown in service or 
confirmed after service, obtaining a medical opinion as to 
the etiology of any current left ankle disability would not 
likely provide any significant benefit.  

It should be added that with respect to this service 
connection claim, appellant and his representative have been 
informed by the RO of the specific reasons that said service 
connection claim was denied.  See, in particular, an April 
1999 Statement of the Case.  Additionally, that Statement 
included provisions of law with respect to service connection 
principles.  Furthermore, in a written statement received in 
August 1999, appellant's representative presented substantive 
arguments on the merits of that service connection claim.  It 
is therefore apparent that they were knowledgeable regarding 
the necessity of competent evidence to support this service 
connection claim.  Thus, it is concluded that appellant and 
his representative had notice of the type of information 
needed to support the claim and complete the application.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
explained that "[t]he Robinette opinion held that 38 U.S.C. 
§ 5103(a) imposes an obligation upon the Secretary to notify 
an individual of what is necessary to complete the 
application in the limited circumstances where there is an 
incomplete application which references other known and 
existing evidence."  See also Veterans Claims Assistance Act 
of 2000.  

Thus, the Board has examined the record and determined that 
the VA does not have any further obligation to assist in the 
development of appellant's claim for service connection for a 
left ankle disability.  The Board must decide the case based 
on the evidence of record.  See 38 C.F.R. § 19.4 (2000).  

In deciding this service connection issue, the Board will 
consider applicable statutory and regulatory provisions, 
including the following:  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by wartime service.  38 U.S.C.A. § 1110.  In 
pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

The available service medical records reveal that in 
September 1968, appellant's left foot was x-rayed in order to 
rule out a fracture.  The radiographic report noted a history 
of appellant dropping a table on his foot.  No fracture was 
radiographically noted.  Significantly, the remainder of the 
service medical records, including a February 1970 service 
separation examination report, did not include any specific 
complaints, findings, or diagnoses pertaining to a chronic 
left ankle disability.  Moreover, a September 1983 initial 
application for VA disability benefits makes no mention of 
any left ankle disability or relevant post-service treatment.  

Private and VA medical records dated in the 1980's and early 
1990's make no mention of any left ankle disability.  A May 
1998 statement from said state workers' compensation 
administrator indicated that appellant had also sustained an 
unspecified left leg injury in April 1979.  It is of 
substantial import that the earliest post-service clinical 
evidence of a left ankle disability was not until June 1996, 
more than two and a half decades after service, when VA x-
rays of the left foot were interpreted as showing a likely 
old medial malleolar fracture.  However, the radiographic 
report noted that the fracture was not clearly identified 
because it was an x-ray of the foot [not the ankle itself].  
The imprecision inherent in this attempt to detect an ankle 
fracture by interpretation of an x-ray of the entire foot 
rather than an x-ray directed at just the ankle is also 
suggested by subsequent November 1996 emergency room x-rays 
of just the left ankle, which showed no fracture, arthritis, 
or other abnormality of that ankle.  A November 1996 private 
clinical record reported that appellant reportedly stepped in 
a hole as he got off a forklift at work earlier that month, 
sustaining a left lower leg injury.  A Grade II left ankle 
sprain was assessed.  Although it was noted at that time that 
appellant recalled injuring the left ankle approximately 15 
years earlier with what he had been told was a small chip 
fracture, this prior trauma would still be about a decade 
after service.  A November 1996 workers' compensation report 
of injury stated that he had torn the Achilles tendon of the 
left ankle after stepping off a forklift.  Thus, these 
negative pieces of evidence strongly and persuasively suggest 
that since no left ankle fracture or other chronic left ankle 
disability was clinically shown until decades after service 
and subsequent to industrial-related trauma to that lower 
extremity, a chronic left ankle disability was not incurred 
in or aggravated by service.  

The Board has considered a February 1998 VA podiatric 
treatment record, which noted left ankle pain, a history of 
in-service fracture, and foot/arch pain chronic since 
Vietnam.  However, it is apparent that this record merely 
provides an unsubstantiated medical history which is of very 
minimal, if any, evidentiary value, particularly since the 
actual in-service radiographic findings do not show a 
fracture; and any left ankle disability was initially 
clinically shown decades after service subsequent to 
industrial-related trauma.  

Appellant contends and has testified, in essence, that the 
claimed left ankle disability was related to service.  
However, appellant is not competent to offer medical opinion 
or diagnosis.  In Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1991), the Court stated "[a] layperson can certainly 
provide an eye-witness account of a veteran's visible 
symptoms."  However, as the Court further explained in that 
case, "the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge such as a diagnosis...."  
Here, although appellant is competent to state that he 
experienced certain in-service symptomatology, he is not 
competent to opine as to the cause or etiology of the claimed 
left ankle disability, since that requires medical opinion 
beyond a lay person's competence.  

Thus, since the negative evidence as discussed above 
overwhelms any positive evidence, and persuasively suggests 
that any chronic left ankle disability currently manifested 
is not related to appellant's service, the claim for service 
connection for a chronic left ankle disability is denied.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Since the 
preponderance of the evidence is against allowance of said 
appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.  38 C.F.R. § 3.102 
(2000).  


II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection for a 
Fungal Disease Involving the Right Foot

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a fungal disease 
involving the right foot, "new" evidence means more than 
evidence which was not previously physically of record, and 
must be more than merely cumulative.  To be "material" 
evidence, it must by itself or in connection with evidence 
previously assembled be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); and Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The January 1984 rating decision, which denied 
service connection for a fungal disease involving the feet, 
is final, since appellant was notified and did not perfect an 
appeal as to this issue.  Thus, said final January 1984 
rating decision may not be reopened, in the absence of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a); Manio.  

With regards to a preliminary matter, the Board must examine 
the record and determine whether the VA has any further 
obligation to assist in the development of this claim to 
reopen the service connection claim for a fungal disease 
involving the right foot.  After reviewing the record, the 
Board is satisfied that all relevant facts have been properly 
developed and that no useful purpose would be served by 
remanding this issue with directions to provide additional 
assistance to the appellant.  See Counts v. Brown, 6 Vet. 
App. 473 (1994) and Graves v. Brown, 8 Vet. App. 522, 525 
(1996), wherein the Court held that:

[W]hen a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material but has not been 
submitted with the application, the 
Secretary has a duty under section 5103 
to inform a claimant of the evidence that 
is "necessary to complete the 
application."

The Board finds that appellant and his representative were 
knowledgeable regarding the necessity of competent evidence 
showing that said disability is related to service.  See, in 
particular, an April 1999 Statement of the Case, which set 
out the applicable provisions of 38 C.F.R. § 3.156(a) and the 
need for "new and material" evidence to reopen said claim 
at issue.  Additionally, it does not appear that appellant or 
his representative has informed the VA of the existence of 
any specific competent evidence that might prove to be new 
and material concerning said appellate issue.  See Graves, at 
8 Vet. App. 525.

Under the Veterans Claims Assistance Act of 2000, new duty to 
assist provisions include requiring VA to provide medical 
opinion when such opinion is necessary to make a decision on 
a claim.  However, it appears that such duty to assist 
provisions requiring examinations or medical opinions are 
dependent on whether "new and material" evidence has been 
submitted to reopen the claim.  See, in particular, 
38 U.S.C.A. § 5103A(f) and 38 U.S.C.A. § 5108 (West 1991).  

The evidence previously considered in the final January 1984 
rating decision, which denied service connection for a fungal 
disease involving the feet, included a February 1966 service 
induction examination report.  Clinically, right foot fungal 
disease was neither reported nor diagnosed.  Although in an 
attendant medical questionnaire, appellant reported having 
had "foot trouble" and a physican's elaboration noted 
dermatophytosis, that physician did not specifically describe 
the bodily area involved.  In any event, the appellant's 
service medical records revealed that although in July 1966, 
he sought treatment for an unrelated skin condition, there 
were no complaints, findings, or diagnoses pertaining to a 
fungal disease involving the right foot during service or on 
February 1970 service separation examination.  Although in an 
attendant service separation examination medical 
questionnaire, he complained of an unrelated skin condition, 
a physician's elaboration noted that that unrelated skin 
condition was asymptomatic and a fungal disease involving the 
right foot was not mentioned.  In a September 1983 initial 
application for VA disability benefits, appellant alleged 
having incurred jungle rot involving the feet in 1968 with 
subsequent in-service treatment; however, he listed post-
service civilian treatment only for an unrelated condition.  
Based on the evidence then of record, the January 1984 rating 
decision determined that jungle rot involving the feet was 
not shown by the evidentiary record.  

The evidence received subsequent to said January 1984 rating 
decision is not new and material.  The clinical evidence 
includes numerous private and VA medical statements or 
records that are irrelevant, since they are dated many years 
after service and do not in any way relate any fungal disease 
involving the right foot to service.  See, for example, 
private medical records dated in the 1980's and early 1990's, 
pertaining to unrelated conditions.  VA clinical records 
dated in June 1996 reveal that appellant alleged that in 
Vietnam, he had "jungle rot", although the examiner noted 
that there was no record of that.  He had a history of adult-
onset diabetes mellitus, and clinically, right great toe 
fungus was noted.  In August 1996, he had 
elongated/hypertrophic toenails.  A right hallux toenail was 
surgically removed.  Additionally, an approximate 10-year 
history of scaly plaques involving various bodily areas but 
not the feet was reported; and psoriasis was assessed.  
Although an August 1996 clinical record noted a macular rash 
involving various bodily areas including the feet, it was 
noted that appellant had recently been prescribed Septa for 
an unrelated condition; and an allergic reaction was 
assessed.  

Although a February 1998 VA podiatric treatment record noted 
a history of a toenail having been removed from the right 
large toe a year ago and was "related to fungus-Vietnam", 
this recorded history does not even constitute competent 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995), which held that "[e]vidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute [']competent medical evidence['] satisfying the 
Grottveit [v. Brown, 5 Vet. App. 91 (1993)] requirement."  
See also Reonal v. Brown, 5 Vet. App. 458, 461 (1993), which 
held that a physician's statement, relying upon a claimant's 
account of his medical history and service background, was 
not material evidence to reopen a service connection claim.  

It should be added that appellant's representative, in an 
August 1999 written statement, acknowledged therein that 
"review of the record further notes there is no evidence of 
the appellant being treated for fungus, or jungle rot while 
in service or post service", and referred to that February 
1998 medical record as "based on history given to [medical 
provider] by the appellant...that the appellant had his right 
big toe nail removed approximately one year prior due to 
fungus."  

The critical point is that none of the competent evidence 
submitted subsequent to said January 1984 rating decision, 
which in part denied service connection for a fungal disease 
involving the right foot, indicates that appellant has a 
fungal disease involving the right foot related to service.  
The Board has considered appellant's contentions and 
testimony.  However, lay assertions of medical causation are 
not sufficient to reopen a claim under 38 U.S.C.A. § 5108.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Thus, additional evidence submitted subsequent to said 
January 1984 rating decision, which in part denied service 
connection for a fungal disease involving the right foot, 
when viewed in the context of all the evidence, does not bear 
directly and substantially upon the specific matter under 
consideration; and is not so significant that it must be 
considered in order to fairly decide the merits of said 
claim.  Since new and material evidence has not been 
submitted, the claim for service connection for a fungal 
disease involving the right foot is not reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a).  The benefit-of-the-doubt doctrine is 
inapplicable, since new and material evidence has not been 
submitted to reopen the claim.  Annoni v. Brown, 5 Vet. App. 
463 (1993).


ORDER

Service connection for a left ankle disability is denied.  
New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a fungal 
disease involving the right foot, and, therefore, that claim 
is denied.  The appeal is denied in its entirety.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 

